Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1-17 in “Claims - 05/18/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 05/18/2021” is acknowledged. 
 	This office action considers Claims 1-17 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-17 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second coupling structure configured to electrically couple the second circuit to the third circuit, wherein the second coupling structure includes a first opening from a back surface side of the first substrate to the third multi-layered wiring layer, the 
Regarding independent claim 17: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second coupling structure configured to electrically couple the second circuit to the third circuit, wherein the second coupling structure includes an opening from a back surface side of the first substrate to the third multi-layered wiring layer, the opening is in the first semiconductor substrate of the first substrate, the first multi-layered wiring layer of the first substrate, and the second substrate, and the opening exposes a wiring line in the third multi-layered wiring layer” – as recited in claim 17, in combination with the remaining limitations of the claim.
The most relevant prior art of references (WO2015093017A1 – hereinafter Komai) substantially discloses in Figure 116A and in paragraphs ([0484]-[0503]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (WO2015093017A1 – hereinafter Komai) is considered pertinent to applicant's disclosure. See form PTO-892. Komai discloses in Figure 116A and in paragraphs ([0484]-[0503]) a first substrate (12; Fig. 116A in view of 116B-116C; [0490]) including a first semiconductor substrate (101) and a first multi-layered wiring layer (102) stacked on the first semiconductor substrate, 
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 17 are deemed patentable over the prior art.
Claims (2-16) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898